NOT PRECEDENTIAL


         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   _____________

                        No. 08-2415
                       _____________


              UNITED STATES OF AMERICA

                             v.

                   RAYMOND MAINOR,
                            Appellant

                       ____________


       On Appeal From the United States District Court
            for the Eastern District of Pennsylvania
                   (Criminal No. 2:06-cr-140)
        District Judge: Honorable Lawrence F. Stengel

         Submitted Under Third Circuit LAR 34.1(a)
                     January 15, 2010

                       _____________

Before: AMBRO, CHAGARES, and STAPLETON, Circuit Judges,

                 (Filed: September 3, 2010)

                    __________________

                 OPINION OF THE COURT
                   __________________
CHAGARES, Circuit Judge,

       A jury sitting in the United States District Court for the Eastern District of

Pennsylvania returned a guilty verdict against Raymond Mainor on several narcotics and

firearms charges and the District Court thereafter sentenced him to an aggregate term of

300 months in prison. Mainor brings this appeal, challenging several aspects of his

conviction and sentence. For the reasons expressed herein, we will affirm.

                                              I.

       Because we write solely for the benefit of the parties, we will only briefly recite

the essential facts. On February 8, 2006, District Judge Michael Baylson authorized a

warrant for electronic surveillance of Mainor’s cellular telephone in furtherance of an

investigation into his suspected drug trafficking. Over the course of the following month,

law enforcement personnel obtained substantial evidence corroborating their belief that

Mainor was heavily involved in an organization engaged in trafficking cocaine and crack

cocaine, and which operated out of his Philadelphia residence. Mainor’s residence is

located within 1,000 feet of a school.

       On March 4, 2006, Mainor sold from his house 390 grams of cocaine to Abdul

Rasheed, whose vehicle was subsequently stopped and searched by police. Rasheed

testified at trial that he purchased the cocaine from Mainor.

       On March 8, 2006, Mainor’s car was stopped by a local police officer shortly after

he purchased fifteen kilograms of cocaine from Mark Walker at an intersection within

                                              2
1,000 feet of a school. The officer who pulled Mainor over detected a strong odor of

cocaine from the car, and therefore asked Mainor to step out and be seated in his patrol

car. Fifteen or twenty minutes thereafter, a trained narcotics canine signaled the presence

of drugs in the trunk of Mainor’s car. Mainor was arrested and his car towed. Upon

issuance of a search warrant, police officers found the fifteen kilograms of cocaine inside

the trunk.

       Meanwhile, though authorities were in the process of obtaining a search warrant

for Mainor’s residence, surveillance officers stationed there approached the house upon

suspicion that material evidence would soon be destroyed. The officers knocked on the

front door and announced their presence; a man inside the house opened the door for a

moment, but quickly slammed it shut. Two men ran up the stairs in the house and, after

breaking an upstairs window, fled to another house via rooftop. After entering and

securing the house, the officers waited until the search warrant had been authorized.

Upon issuance of the warrant, the officers searched the house and found a safe containing

$28,375 in an upstairs bedroom, and an emptied safe cemented into the basement floor.

They found the following items in the kitchen:

              •      A bag containing 1.006 kilograms of cocaine

              •      A bag containing 33.7 grams of cocaine

              •      A bag containing 6.4 grams of crack-cocaine

              •      Various paraphernalia containing cocaine and crack-cocaine residue



                                             3
              •      Various substances (e.g., baking soda, boric acid, Insotol, and
                     Procaine) and appliances used for cutting cocaine and converting it
                     into crack-cocaine

              •      Documents demonstrating that the house was Mainor’s residence

       In a second-floor bedroom, officers found the following:

              •      In a closet, a fully loaded and operable Bryco Arms 9 millimeter
                     semiautomatic handgun, with one round loaded in the chamber; an
                     electronic money counter, an organizer containing telephone
                     numbers and “tally sheets”; and a laptop computer containing
                     telephone numbers, tally sheets, and an image of piles of United
                     States currency

              •      On a nightstand next to the bed, documents (including a bank
                     statement and a municipal court notice) containing Mainor’s name.

       On March 9, 2006, the Government filed a complaint against Mainor charging him

with numerous drug and firearms offenses. A grand jury returned an initial indictment on

March 29, 2006, and a ten-count superseding indictment on December 6, 2006. The

superseding indictment charged Mainor with: distribution of, and possession with intent

to distribute, cocaine and crack-cocaine, in violation of 21 U.S.C. § 841(a)(1);

distribution of, and possession with intent to distribute, within 1,000 feet of a school,

cocaine and crack-cocaine, in violation of 21 U.S.C. § 860(a); possession of a firearm in

furtherance of a drug-trafficking crime, in violation of 18 U.S.C. § 924(c); and possession

of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1).   1




1
  On December 12, 2006, the Government filed, pursuant to 21 U.S.C. § 851(a)(1), an
information stating that Mainor previously had been convicted of a felony controlled
                                            4
      Before trial, Mainor filed several motions, including: a motion to suppress

evidence obtained from the search of his car; a motion and two supplemental motions to

suppress evidence obtained from electronic and video surveillance; and two motions to

dismiss the indictment for violations of the Speedy Trial Act. The District Court2 denied

these motions and trial commenced on October 17, 2007. The jury returned a guilty

verdict on all counts, and the District Court thereafter sentenced Mainor to 300 months of

imprisonment, which represented the minimum statutory sentence available. This timely

appeal followed.3

                                           II.

      Mainor argues that the District Court erred by denying his motion to suppress the

evidence obtained from the wiretap, as well as his motion to suppress the evidence

obtained from the search of his car. We address these claims in turn.

                                           A.

      Mainor asserts three independent challenges to the introduction at trial of the

electronic surveillance evidence obtained pursuant to Title III of the Omnibus Crime




substance offense in the Court of Common Pleas of Philadelphia County.
2
 Because he had signed the warrant authorizing electronic surveillance, Judge Baylson
denied Mainor’s motion to suppress the surveillance evidence after holding an evidentiary
hearing. Judge Stengel denied the other motions.
3
 The District Court exercised subject-matter jurisdiction pursuant to 18 U.S.C. § 3231,
and our appellate jurisdiction arises under 18 U.S.C. § 3742 and 28 U.S.C. § 1291.
                                              5
Control and Safe Streets Act of 1968 (“Title III”), Pub. L. 90-351, 82 Stat. 197, as

amended, 18 U.S.C. §§ 2510-2522.4

                                             1.

       Mainor first claims that the affidavit of Special Agent Gregory Yensan,5 which

accompanied the warrant application submitted by an Assistant United States Attorney

(“AUSA”), did not adequately demonstrate that an electronic wiretap was necessary,

given the success of alternative investigative techniques.

       Title III requires that an application for an electronic surveillance warrant include,

inter alia, “a full and complete statement as to whether or not other investigative

procedures have been tried and failed or why they reasonably appear to be unlikely to

succeed if tried or to be too dangerous.” 18 U.S.C. § 2518(1)(c). We have long held that

this provision “does not require the [G]overnment to exhaust all other investigative

procedures before resorting to electronic surveillance.” United States v. Williams, 124

F.3d 411, 418 (3d Cir. 1997) (citations omitted). Instead, “the [G]overnment need only

lay a ‘factual predicate’ sufficient to inform the judge why other methods of investigation

are not sufficient.” Id. (quoting United States v. McGlory, 968 F.2d 309, 345 (3d Cir.

4
  “We review de novo the question of whether a full and complete statement of necessity
for a wiretap was made in the application,” and “we will review the [issuing] court’s
determination of necessity for an abuse of discretion.” United States v. Phillips, 959 F.2d
1187, 1189 (3d Cir. 1992). All other legal issues regarding the propriety of the warrant
are subject to our plenary review.
5
 Special Agent Yensan, an investigative officer with the Drug Enforcement
Administration, was personally involved with the Mainor investigation. Appendix
(“App.”) 539.
                                            6
1992)). Additionally, “in determining whether this requirement has been satisfied, a court

‘may properly take into account affirmations which are founded in part upon the

experience of specially trained agents,’” id. (quoting United States v. Ashley, 876 F.2d

1069, 1072 (1st Cir. 1989)), and “[t]he [G]overnment’s showing is to be ‘tested in a

practical and commonsense fashion,’” id. (quoting McGlory, 968 F.2d at 345).

       Even a cursory review of Special Agent Yensan’s affidavit demonstrates

compliance with § 2518(1)(c). Though Mainor fails to acknowledge it, Special Agent

Yensan explained in thirteen detailed paragraphs why “[t]he interception of wire

communications . . . is the only available technique with a reasonable likelihood of

securing the evidence necessary” to accomplish the “overall goals of the investigation[,]

that is[,] to determine the complete scope of the [drug] organization . . . .” App. 576.

And while Mainor complains that continued reliance on a confidential informant would

have yielded adequate evidence (making a Title III wiretap unnecessary), Special Agent

Yensan explained that although the confidential source had indeed provided useful

information, he or she had been unable to provide information regarding the supply

source of Mainor’s drugs. Id. The affidavit also went on exhaustively to explain why

physical surveillance, grand jury investigations, personal interviews, pen registers,

telephone records, and physical search warrants were insufficient investigative tools.

App. 575-80. We find the application sufficient, and hold that § 2518(1)(c) did not

require suppression.



                                              7
                                               2.

         Mainor also argues that the warrant authorizing electronic surveillance of his cell

phone was invalid because the AUSA’s application seeking the warrant inadvertently

referenced an Authorization Order issued by the Attorney General (“AG”) that had

expired a year earlier. App. 527. The Government concedes that a typographical error

appeared in the AUSA’s wiretap application. The application, however, was

accompanied by a Department of Justice (“DOJ”) memorandum that did accurately

reference an extant Authorization Order, and in which a Deputy Assistant AG authorized

the application pursuant to the authority delegated to her by that Authorization Order.6

Accordingly, the Government argues, the District Court correctly declined to suppress the

electronic surveillance evidence due to the minor error in the AUSA’s application. We

agree.

         Title 18 U.S.C. § 2518(10)(a)(ii), under which Mainor asserts his claim, permits a

defendant to challenge electronically obtained evidence if “the order of authorization or

approval under which it was intercepted is insufficient on its face[.]” Despite the

typographical error in the AUSA’s application, we conclude that the District Court

correctly denied the motion to suppress. We need not address at length whether the

wiretap order violated the statute by virtue of the application’s inaccurate reference to the

expired Authorization Order, as “[e]very circuit to consider the question has held that §


6
 A Deputy Assistant AG may authorize Title III applications if the AG specially
designates that official to approve such applications. 18 U.S.C. § 2516(1).
                                              8
2518(10)(a)(ii) does not require suppression if the facial insufficiency of the wiretap

order is no more than a technical defect.” United States v. Moore, 41 F.3d 370, 374 (8th

Cir. 1994). We, too, have so held. See United States v. Traitz, 871 F.2d 368, 378-80 (3d

Cir. 1989) (where wiretap order failed to identify by name the authorizing DOJ official,

finding suppression unwarranted even assuming that the order violated the statute);

United States v. Acon, 513 F.2d 513, 517-19 (3d Cir. 1975) (where an appropriate DOJ

official approved wiretap application in fact, but a DOJ official not authorized to approve

the application signed the approval memorandum, holding violation too “technical” to

require suppression). We easily conclude, therefore, that the typographical error

appearing in the AUSA’s application does not demand suppression.

                                              3.

       Finally, Mainor argues that the Government’s interception of his electronic

communications violated Title III’s “notice and inventory” provision, which appears in 18

U.S.C. § 2518(8)(d). That subsection requires the judge issuing the warrant to “cause to

be served” upon the target of the electronic surveillance the following information: (1)

the fact that the warrant has been issued; (2) the date of its entry and the period for which

surveillance has been authorized; and (3) whether communications were in fact

intercepted. Id. Such notice must be provided “within a reasonable time but not later

than ninety days after,” as is relevant here, “the termination of the period of an [electronic

search warrant].” Id. Mainor argues here that he did not receive notice until 312 days

after the authorized surveillance period had expired, and that suppression of the
                                              9
communications is therefore warranted. He downplays, however, Title III’s express

provision that “[o]n an ex parte showing of good cause to a judge of competent

jurisdiction the serving of the inventory required by this subsection may be postponed.”

Id.7 Judge Baylson issued three such orders, authorizing that notice ultimately be delayed

until January 12, 2007. Notice was mailed on this date, and Mainor concedes that he

received such notice on or about January 16, 2007. Mainor Br. at 39. We find no

violation of Title III’s notice and inventory requirement.

                                         *   *    *

       The District Court correctly denied Mainor’s motions to suppress evidence

obtained from electronic surveillance pursuant to the Title III warrant.



7
  Mainor does not acknowledge this provision in his principal brief. He argues in his
reply brief that because Judge Baylson issued the first extension order on June 9, 2006 –
by our count, ninety-two days after the authorized surveillance period expired – the
extension order is invalid, and thus § 2518(d)(8) has been violated. Mainor Reply Br. at
21-22. Mainor identifies no authority for the proposition that a tardy extension order
itself requires invalidation of the inventory notice once it is ultimately provided pursuant
to the order. Whether this claim has merit in the abstract we need not decide. Cf. United
States v. Vento, 533 F.2d 838, 863 (3d Cir. 1976). As the Government correctly
identifies, Mainor received actual notice of the electronic surveillance through discovery
provided to him on May 3, 2006, before the first ninety-day period had expired. As such,
any minor delay in the filing of an extension order had no prejudicial effect on him. See
id. at 864 (“[T]he absence of formal notice may be cured by actual notice . . . .”) (citing
United States v. Iannelli, 477 F.2d 999, 1003 (3d Cir. 1973)); see also United States v.
Lawson, 545 F.2d 557, 565 (7th Cir. 1975) (where defendant received actual notice of
wiretap three months before suppression hearing, finding that two-year delay in providing
notice under Title III did not warrant suppression), abrogated on other grounds, United
States v. Ojeda Rios, 495 U.S. 257, 264-64 & n.5 (1990) .
                                              10
                                               B.

       Mainor next asserts a threadbare claim that the stop and subsequent search of his

car, as well as his arrest, occurred without probable cause. He appears to argue that

information gleaned from the wiretap did not support a reasonable belief that he would be

conducting a drug transaction on March 8, 2006. This argument is meritless.8

       As a result of the electronic surveillance, authorities heard Mainor tell another

member of his organization on March 7, 2006 – three days after Abdul Rasheed had been

apprehended for purchasing cocaine directly from Mainor – that “we are supposed to be

cool tomorrow,” and later confirmed that “[w]e are on for tomorrow.” 9 App. 33-34.

Mainor later told another individual on the phone that “I’ll have it for you in a few, just

give me enough time, I’ll call you.” App. 34. On the morning of March 8, Mainor called

Mark Walker – from whom he would purchase the drugs – and told him to meet near a

location known as “Old [H]ead’s house.” App. 35. Mainor thereafter passed that

location in his car without stopping, and then called Walker and told him not to meet

there “because he had observed undercover cops on the corner.” App. 35; see also App.


8
 We review the District Court’s denial of the motion to suppress physical evidence for
clear error as to the underlying facts, but exercise plenary review as to its legality in light
of the court’s properly found facts. United States v. Givan, 320 F.3d 452, 458 (3d Cir.
2003).
9
  Mainor quibbles with the District Court’s interpretation of purportedly “ambiguous”
utterances heard over the wiretap. We find clear, however, the intent behind the
conversations that ultimately led the police to believe that Mainor was setting up a drug
transaction. The District Court’s interpretations of the relevant wiretap communications
were not clearly erroneous.
                                              11
447. Surveillance officers then witnessed Mainor meet Walker at an alternative location

and get into Walker’s car empty-handed. App. 35. After Walker drove back to Mainor’s

vehicle, the officers watched Mainor exit the car, open the trunk, retrieve a large plastic

bag, and place it in the trunk of his own vehicle. App. 35. Minutes later, Philadelphia

police stopped Mainor for a moving violation, and the search of his car as described

above followed. App. 36.

       Mainor does not fully articulate how the Government lacked probable cause to

stop his car or arrest him thereafter. He states that Special Agent Yensan had but a mere

“inchoate hunch” of the March 8, 2006 drug transaction, which did not arise to probable

cause to stop and search the car. We disagree. The District Court found that the

electronic and physical surveillance of Mainor established probable cause to stop the car.

This conclusion is quite clearly correct.10 “To determine whether an officer had probable

cause . . . we examine the events leading up to the arrest, and then decide whether these

historical facts, viewed from the standpoint of an objectively reasonable police officer,

amount to probable cause.” Maryland v. Pringle, 540 U.S. 366, 371 (2003) (internal

quotation marks omitted). “[T]he substance of all the definitions of probable cause is a



10
  The District Court also found that the moving violation established probable cause to
stop the car, independent of the probable cause to suspect the presence of narcotics in the
car. App. 36. The District Court’s factual finding that Mainor had committed a moving
violation is supported by the record, and its legal analysis is correct. See Whren v. United
States, 517 U.S. 806, 810 (1996) (“As a general matter, the decision to stop an
automobile is reasonable where the police have probable cause to believe that a traffic
violation has occurred.”).
                                              12
reasonable ground for belief of guilt[.]” Id. (quoting Ybarra v. Illinois, 444 U.S. 85, 91

(1979); see also Illinois v. Gates, 462 U.S. 213, 235 (1983) (a “probability, and not a

prima facie showing, of criminal activity” is required for probable cause) (internal

citation omitted).

       The electronic and physical surveillance easily established an objectively

reasonable ground to believe that Mainor had only minutes before executed a large-scale

drug transaction with Walker and that the drugs were still present in the vehicle. Thus,

the stop of the vehicle was patently lawful. See Maryland v. Dyson, 527 U.S. 465, 467

(1999) (“If a car is readily mobile and probable cause exists to believe it contains

contraband, the Fourth Amendment . . . permits police to search the vehicle without

more.”) (quoting Pennsylvania v. Labron, 518 U.S. 938, 940 (1996) (per curiam))

(alteration in Dyson); United States v. Burton, 288 F.3d 91, 100 (3d Cir. 2002) (“The

automobile exception to the warrant requirement permits law enforcement to seize and

search an automobile without a warrant if probable cause exists to believe it contains

contraband.”) (internal quotation marks omitted). Accordingly, the officers could have

lawfully arrested Mainor and searched the car at that time.11 Choosing not to do so, the

responding officer nonetheless detected a strong smell of cocaine emanating from the car

upon his approach, further confirming a reasonable belief that drugs were in the car.


11
  The parties dispute whether Mainor had been “arrested” when the officer requested that
he sit in the back of the patrol car. We need not address this issue, because we find that
the police had probable cause to arrest Mainor at the time of the stop, and thus the point
in time when he was actually arrested is immaterial.
                                             13
Removing all doubt about the reasonability of such a belief, the narcotics canine minutes

later signaled the presence of drugs in the car. At no point during the entire episode was

probable cause lacking. No constitutional error resulted from the search and seizure of

Mainor or his vehicle,12 and the District Court properly refused to suppress the evidence

obtained from the search.

                                            III.

       Mainor argues that the evidence presented at trial was insufficient to support the

charges for the contraband discovered in his house. First, he claims that there was

insufficient proof that he personally possessed the drugs found in his home, because at

least three others had access to his residence. Second, he argues that the evidence was

insufficient to show that the 9 millimeter semiautomatic firearm found in his bedroom

closet was possessed “in furtherance” of a drug-trafficking crime, as required by 18

U.S.C. § 924(c). We address each claim in turn.13


12
  The officers elected simply to arrest Mainor, tow the car, and then search it once a
search warrant had been procured. Mainor does not challenge these procedures.
13
  We exercise plenary review over challenges to the sufficiency of the evidence. United
States v. Bornman, 559 F.3d 150, 152 (3d Cir. 2009). We must “examine the totality of
the evidence, both direct and circumstantial, and must credit all available inferences in
favor of the government.” United States v. Sparrow, 371 F.3d 851, 852 (3d Cir. 2004)
(quotation omitted). Further, “[i]t is not for us to weigh the evidence or to determine the
credibility of the witnesses.” United States v. Schoolcraft, 879 F.2d 64, 69 (3d Cir.
1989). Rather, we must affirm the conviction if “any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.” United States v.
Voigt, 89 F.3d 1050, 1080 (3d Cir. 1996) (quoting Jackson v. Virginia, 443 U.S. 307, 319
(1979)) (emphasis in Voigt). Mainor’s burden “is extremely high.” United States v.
Lore, 430 F.3d 190, 203 (3d Cir. 2005) (citation omitted).
                                              14
                                             A.

       Since three other individuals had access to his residence, Mainor argues that the

evidence presented at trial could not permit a rational jury to conclude that he himself

possessed the cocaine in his house with the intent to distribute it. He is incorrect.

Because Mainor did not have actual possession of the drugs seized in his house, we ask

whether the trial evidence supported a conclusion that he constructively possessed them,

United States v. Martorano, 709 F.2d 863, 866 (3d Cir. 1983), and we conclude that it

did. “Constructive possession exists if an individual ‘knowingly has both the power and

the intention at a given time to exercise dominion or control over a thing, either directly

or through another person or persons.’” United States v. Iafelice, 978 F.2d 92, 96 (3d Cir.

1992) (quoting United States v. Blackston, 940 F.2d 877, 883 (3d Cir. 1991)). Exclusive

possession is not a requirement; rather, possession may be shared with others. United

States v. Davis, 461 F.2d 1026, 1035 (3d Cir. 1972). Although mere proximity to the

drugs, mere presence on the property where they are located, or mere association with the

person who does control the drug or the property is insufficient alone to establish

constructive possession, United States v. Jenkins, 90 F.3d 814, 818 (3d Cir. 1996)

(citation omitted), the evidence adduced in this case demonstrates much more. Combined

with the electronic and physical surveillance of Mainor’s drug-related activity on March

8, 2006 and the several days preceding it, the contraband recovered in the kitchen of

Mainor’s residence and his own bedroom easily supported the jury’s determination that

Mainor knowingly exercised dominion and control over the cocaine. The jury had before
                                              15
it testimony that only days before Adbul Rasheed had purchased cocaine directly from

Mainor inside the house. A bowl containing drug residue recovered from the kitchen had

Mainor’s fingerprint on it. Documentary evidence found in Mainor’s bedroom further

evidenced his substantial drug-trafficking operations. These are but a few aspects of the

overwhelming quantum of evidence presented to the jury. Mainor’s conviction for

possession with intent to distribute the cocaine found in his house was supported by

sufficient evidence.

                                             B.

       To convict Mainor for possession with a firearm in furtherance of a drug-

trafficking crime, the Government was required to prove the following: (1) that he

committed a predicate drug-trafficking crime; (2) that he knowingly possessed a firearm;

and (3) that he did so in furtherance of the predicate drug-trafficking crime. United States

v. Bobb, 471 F.3d 491, 496 (3d Cir. 2006); 18 U.S.C. § 924(c). “To support a conviction

under this statute, the Government must show that the firearm was possessed by the

defendant to advance or promote criminal activity.” Id. (citing United States v.

Lawrence, 308 F.3d 623, 630 (3d Cir. 2002) (“Merely determining that the defendant was

in possession of a sidearm is not enough to support the conviction; we must also consider

whether the weapon was possessed ‘in furtherance of . . . a drug trafficking crime.’”)).

The following nonexclusive factors are relevant to the in-furtherance determination:

              the type of drug activity that is being conducted, accessibility of
              the firearm, the type of the weapon, whether the weapon is
              stolen, the status of the possession (legitimate or illegal),
                                              16
              whether the gun is loaded, proximity to drugs or drug profits,
              and the time and circumstances under which the gun is found.

United States v. Sparrow, 371 F.3d 851, 853 (3d Cir. 2004) (quoting United States v.

Ceballos-Torres, 218 F.3d 409, 414-15 (5th Cir. 2000)). Stated differently, the

Government must adduce “evidence more specific to the particular defendant, showing

that his or her possession actually furthered the drug trafficking offense.” Id. (quoting

Ceballos-Torres, 218 F.3d at 414) (internal quotations marks omitted).

       The Government adduced such evidence in this case. We break no new ground by

recognizing that “a possessed gun can forward a drug-trafficking offense by providing the

dealer, his stash or his territory with protection.” United States v. Duran, 407 F.3d 828,

840 (7th Cir. 2005) (citation omitted). This is particularly true here, where a fully loaded,

9 millimeter semiautomatic handgun with one round in the chamber – and bearing

Mainor’s fingerprint – was discovered in his bedroom closet, mere steps away from a

substantial cache of drugs and drug-processing materials. Moreover, Mainor had

previously been convicted of a drug-trafficking felony, and thus his possession of the

firearm was illegal. Additionally, the evidence showed that Mainor had conducted drug

transactions directly out of his home. The in-furtherance “standard is satisfied if the

firearm was kept available for use should it be needed during a drug transaction, and the

defendant intended the firearm to be accessible for that purpose.” United States v. Poe,

556 F.3d 1113, 1127 (10th Cir. 2009). The bedroom closet where authorities discovered

the firearm also contained documentary evidence demonstrating Mainor’s personal

                                             17
connection with the drug organization operating out of his house; as such, the jury was

entitled to find that the readily accessible weapon was possessed specifically to protect his

ongoing narcotics operation and any transactions conducted from his home.14 Viewed in

the light most favorable to the Government, we conclude that the evidence was sufficient

to support Mainor’s § 924(c) conviction. See United States v. Loney, 219 F.3d 281, 289

(3d Cir. 2000) (holding that in-furtherance requirement “is satisfied if the [G]overnment

shows that the weapon facilitates or has the potential to facilitate the drug offense. . . . A

weapon’s physical proximity to narcotics may be sufficient to provide the nexus required

between the weapon and the drug charges.”) (citation omitted); accord United States v.

Iglesias, 535 F.3d 150, 156-57 (3d Cir. 2006), cert. denied, 129 S. Ct. 2819 (2009).

                                             IV.

       Mainor advances two final arguments: (1) that the superseding indictment should

have been dismissed due to a violation of the Speedy Trial Act; and (2) that the District

Court committed plain error by issuing a mandatory 20-year sentence for his conviction

under 21 U.S.C. § 841(a)(1)(A), because the Special Information filed under 21 U.S.C. §

851 (regarding Mainor’s prior felony drug conviction) was not signed by a Government




14
  Mainor asserts the same argument with regard to possession of the gun – that the
evidence was not sufficient to prove possession by virtue of others’ access to the house –
which we have rejected above. We reject his current argument for the same reasons, but
note further the fact that the gun was discovered in his own bedroom, with his own
fingerprint on it. The evidence was more than sufficient to support the jury’s
determination that Mainor knowingly exercised dominion and control over the gun.
                                             18
attorney. A thorough review of the trial record persuades us that these claims are devoid

of merit, and we reject them without further discussion.

                                            V.

       For the reasons we have articulated, Mainor’s conviction and sentence will be

affirmed.




                                            19